Filed:   July 15, 2011

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1849
                         (1:07-cv-00050-BEL)


WILLIAM BLAKE,

                 Plaintiff - Appellee,

           v.

BALTIMORE COUNTY, Maryland,

                 Defendant – Appellant,

           and

THE   BALTIMORE  COUNTY   POLICE     DEPARTMENT;    TERRANCE   B.
SHERIDAN, Chief of Police,

                 Defendants.




                               O R D E R


           The Court amends its opinion filed July 15, 2011, as

follows:

           On the cover sheet caption, the name of Defendant “THE

BALTIMORE CITY POLICE DEPARTMENT” is corrected to “THE BALTIMORE

COUNTY POLICE DEPARTMENT.”
         On the cover sheet, attorney information section, the

name of Assistant County Attorney is corrected to “Jeffrey G.

Cook.”

                                  For the Court – By Direction


                                      /s/ Patricia S. Connor
                                                Clerk




                              2
                               UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1849


WILLIAM BLAKE,

                 Plaintiff - Appellee,

          v.

BALTIMORE COUNTY, Maryland,

                 Defendant – Appellant,

          and

THE   BALTIMORE  COUNTY   POLICE      DEPARTMENT;   TERRANCE   B.
SHERIDAN, Chief of Police,

                 Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:07-cv-00050-BEL)


Submitted:   June 27, 2011                   Decided:   July 15, 2011


Before MOTZ, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory E. Gaskins, Deputy County Attorney, Jeffrey G. Cook,
Assistant County Attorney, Towson, Maryland, for Appellant.
Kathleen Cahill, THE LAW OFFICES OF KATHLEEN CAHILL, LLC,
Towson, Maryland; Michael F. Smith,     THE   SMITH   APPELLATE   LAW
FIRM, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Baltimore County appeals the district court’s denial

of its pre-verdict motions for judgment as a matter of law and

its post-verdict motion for remittitur.      We affirm.

             The failure of a party to renew its pre-verdict Fed.

R. Civ. P. (“Rule”) 50(a) motion through a post-verdict Rule

50(b) motion leaves this court powerless to review the district

court’s ruling:     “The Supreme Court has held time and again that

a party’s failure to file a post-verdict motion under Rule 50(b)

leaves an appellate court without power to direct the District

Court to enter judgment contrary to the one it had permitted to

stand.”   A Helping Hand, LLC v. Baltimore County, Md., 515 F.3d

356, 369 (4th Cir. 2008) (internal quotation marks and citations

omitted)).     “[A]n appellate court lacks the power even to order

a new trial if a party has failed to file a Rule 50(b) motion

following a jury verdict.”     Id. at 370.   Baltimore County failed

to renew its motions post-verdict through Rule 50(b).      Thus, it

raises no issue reviewable on appeal as to the jury’s finding of

liability.

             We review the district court’s denial of the County’s

motion seeking remittitur for abuse of discretion.        Sloane v.

Equifax Info. Servs., LLC, 510 F.3d 495, 502 (4th Cir. 2007).

In denying a motion for remittitur, “[a] district court abuses

its discretion only by upholding an award of damages when the

                                  3
jury’s verdict is against the weight of the evidence or based on

evidence which is false.”                   Id. (internal quotation marks and

citations omitted).

               A compensatory damage award “must be proportional to

the    actual       injury    incurred”         and      “focus    on   the    real     injury

sustained.”          Hetzel v. County of Prince William, 89 F.3d 169,

173    (4th    Cir.     1996)       (internal        quotation      marks      and    citation

omitted).           A jury’s damage award should stand “unless it is

grossly       excessive      or     shocking        to    the   conscience.”           Fox   v.

General       Motors       Corp.,    247    F.3d         169,     180   (4th    Cir.     2001)

(internal quotation marks and citation omitted).

               “Courts       defer    to    a       jury’s      award     of   damages       for

intangible harms, such as emotional distress, because the harm

is    subjective       and    evaluating        it       depends   considerably        on    the

demeanor of the witnesses.”                     Fox, 247 F.3d at 180 (internal

quotation      marks       and    citation      omitted).           But    “[a]      plaintiff

seeking compensatory damages for emotional injuries cannot rely

on conclusory statements that the plaintiff suffered emotional

distress       or    the     mere    fact    that         a   constitutional         violation

occurred, but, rather, the testimony must establish that the

plaintiff suffered demonstrable emotional distress, which must

be sufficiently articulated.”                    Knussman v. Maryland, 272 F.3d

625, 640 (4th Cir. 2001) (internal quotation marks, brackets,

and citation omitted).                Our review of the record leads us to

                                                4
conclude that the district court did not abuse its discretion in

denying the County’s motion for remittitur. ∗                Accordingly, we

affirm.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in    the    materials

before    the   court   and   argument   would   not   aid   the    decisional

process.

                                                                      AFFIRMED




     ∗
       Like the district court, we presume that the jury followed
the instruction commanding it to exclude any litigation-induced
emotional distress from its damages calculation.           United
States v. Johnson, 587 F.3d 625, 631 (4th Cir. 2009).



                                     5